DETAILED ACTION   

1.	The Office Action is in response to Application 17288930 filed on 04/27/2021. Claims 1-16 are pending.         

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 04/27/2021, 01/05/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the Application No. 17288930 filed on 04/27/2021.

Priority #			 Filling Data			 Country
2018-209429		             2018-11-07			  JP


Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



6.	Claims 1 -2, 6-16 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by IKENAGA et al. (US 20190170647).

	Regarding claim 1, IKENAGA teaches an image acquisition system (fig. 4) comprising: 
	a first narrowband light source (fig. 4, component 1431) that emits first narrowband light for exciting a luminescent agent (fig. 4, ICG  blood vessel) that exists in an observation target (fig. 4, skin) and emits light having a wavelength belonging to a visible light wavelength band (paragraph 0085-0086, the visible light source 1431 is configured to be capable of emitting light … the visible light source 1431 includes a laser light source (equivalent to “an RGB laser light source”) which is configured to be capable of outputting light having a peak at a wavelength 
	a second narrowband light source (fig. 4, component 1433) that emits second narrowband light in a wavelength band of ±30 nm of a peak light emission wavelength of the luminescent agent (the peak band of ±30 nm show in fig. 5; paragraph 0083,  and a near-infrared light source 1433 that emits light (equivalent to an example of “second light”) belonging to a near-infrared wavelength band)
	a broadband light source (fig. 4, component 1431) that emits broadband light for illuminating the observation target (as show in fig. 4) , the broadband light being in a wavelength band broader than those of the first narrowband light and the second narrowband light (paragraph 0086, … the visible light source 1431 includes… and an LED light source (equivalent to “a white light source”, and hereinafter, also referred to as “a white LED”) which is configured to be capable of outputting white light;  which is in a wavelength band broader than those of the first narrowband light and the second narrowband light);
	a first image sensor (fig. 4, component 1052) on which an image of light in a light emission wavelength band including a wavelength corresponding to light emitted from the luminescent agent is formed (as shown in fig. 4; paragraph 0139, … an image pickup element for picking up the near-infrared light image 1052); 
	and a second image sensor (fig. 4, component 1051) including one or more image sensors on which an image of light in a wavelength band other than the light emission wavelength band is formed (fig. 10, filter 233, 235 and 237; paragraph 0139, …, a first image pickup element for picking up the visible light image 1051a, a second image pickup element for picking up the visible light image 1051b, ….and bandpass filters 233, 235, and 237; with the filter,  an image of  on the basis of an image pickup result of each of the image pickup element for picking up the visible light image 1051 and the image pickup element for picking up the near-infrared light image 1052… the FPGA 1053 may generate an image in which a near-infrared light image (in other words, a fluorescence image) based on the image pickup result obtained by the image pickup element for picking up the near-infrared light image 1052 is superimposed on a visible light image based on the image pickup result obtained by the image pickup element for picking up the visible light image 1051).

	Regarding claim 16, IKENAGA teaches an image method (fig. 4) comprising: 
	illumination light from at least one of a first narrowband light source (fig. 4, component 1431) that emits first narrowband light for exciting a luminescent agent (fig. 4, ICG  blood vessel) that exists in an observation target (fig. 4, skin) and emits light having a wavelength belonging to a visible light wavelength band (paragraph 0085-0086, the visible light source 1431 is configured to be capable of emitting light … the visible light source 1431 includes a laser light source (equivalent to “an RGB laser light source”) which is configured to be capable of outputting light having a peak at a wavelength position in a wavelength band of each of the R component, the G component, and the B component) ; 
	a second narrowband light source (fig. 4, component 1433) that emits second narrowband light in a wavelength band of ±30 nm of a peak light emission wavelength of the luminescent agent (the peak band of ±30 nm show in fig. 5; paragraph 0083,  and a near-infrared light source 
	a broadband light source (fig. 4, component 1431) that emits broadband light for illuminating the observation target (as show in fig. 4) , the broadband light being in a wavelength band broader than those of the first narrowband light and the second narrowband light (paragraph 0086, … the visible light source 1431 includes… and an LED light source (equivalent to “a white light source”, and hereinafter, also referred to as “a white LED”) which is configured to be capable of outputting white light;  which is in a wavelength band broader than those of the first narrowband light and the second narrowband light);
	receiving, by each of a first image sensor (fig. 4, component 1052) on which an image of light in a light emission wavelength band including a wavelength corresponding to light emitted from the luminescent agent is formed (as shown in fig. 4; paragraph 0139, … an image pickup element for picking up the near-infrared light image 1052); 
	and a second image sensor (fig. 4, component 1051) including one or more image sensors on which an image of light in a wavelength band other than the light emission wavelength band is formed (fig. 10, filter 233, 235 and 237; paragraph 0139, …, a first image pickup element for picking up the visible light image 1051a, a second image pickup element for picking up the visible light image 1051b, ….and bandpass filters 233, 235, and 237; with the filter,  an image of light in a wavelength band other than the light emission wavelength band is formed ) ; and combining a first captured image obtained from the first image sensor and a second captured image obtained from the second image sensor with each other to obtain a captured image related to the observation target (as shown in fig. 4; paragraph 0100, … on the basis of an image pickup result of each of the image pickup element for picking up the visible light image 1051 and the  the FPGA 1053 may generate an image in which a near-infrared light image (in other words, a fluorescence image) based on the image pickup result obtained by the image pickup element for picking up the near-infrared light image 1052 is superimposed on a visible light image based on the image pickup result obtained by the image pickup element for picking up the visible light image 1051).

Regarding claim 2, IKENAGA teaches the limitations of claim 1 as discussed above. In addition, IKENAGA further discloses that wherein light having a predetermined color temperature and color coordinates is used as illumination light for illuminating the observation target (paragraph 0085-0086, the visible light source 1431 is configured to be capable of emitting light … the visible light source 1431 includes a laser light source (equivalent to “an RGB laser light source”) which is configured to be capable of outputting light having a peak at a wavelength position in a wavelength band of each of the R component, the G component, and the B component),  the light being obtained by at least multiplexing at least one of the first narrowband light or the second narrowband light, and the broadband light (paragraph 0050, The light source apparatus 143 includes a white light source which includes, for example, an LED, a laser light source or a combination of them. In this case, in a case where a white light source includes a combination of RGB laser light sources…; which is multiplexing).

Regarding claim 6, IKENAGA teaches the limitations of claim 2 as discussed above. In addition, IKENAGA further discloses that the illumination light is white light (paragraph 0086, … the visible light source 1431 includes… and an LED light source (equivalent to “a white light source”).

Regarding claim 7, IKENAGA teaches the limitations of claim 2 as discussed above. In addition, IKENAGA further discloses that the narrowband light and the broadband light are multiplexed so that the color temperature is within a range of 5000 K or more and 6500 K or less (paragraph 0085-0086, the visible light source 1431 is configured to be capable of emitting light … the visible light source 1431 includes a laser light source (equivalent to “an RGB laser light source”) which is configured to be capable of outputting light having a peak at a wavelength position in a wavelength band of each of the R component, the G component, and the B component; in which, RGB color temperature is within a range of 5000 K or more and 6500 K or less, and the color coordinates (X, Y) are within a range in which X:0.3 or more and 0.4 or less and Y:0.3 or more and 0.4 or less (paragraph 0085-0086, the visible light source 1431 is configured to be capable of emitting light … the visible light source 1431 includes a laser light source (equivalent to “an RGB laser light source”) which is configured to be capable of outputting light having a peak at a wavelength position in a wavelength band of each of the R component, the G component, and the B component; in which, RGB color coordinates (X, Y) are within a range in which X:0.3 or more and 0.4 or less and Y:0.3 or more and 0.4 or less since white color coordinate is 0.33).

Regarding claim 8, IKENAGA teaches the limitations of claim 2 as discussed above. In addition, IKENAGA further discloses that the first narrowband light source, the second narrowband light source, and the broadband light source are driven independently of each other to control an intensity (paragraph 0050, … a white light source includes a combination of RGB laser light sources, since the output intensity and the output timing can be controlled with a high 

Regarding claim 9, IKENAGA teaches the limitations of claim 1 as discussed above. In addition, IKENAGA further discloses that a branching optical system that makes light from the observation target branch into light in the light emission wavelength band and light in a wavelength band other than the light emission wavelength band (as shown in fig. 4 &fig. 10, the skin and 233/235/237 in fig. 4 is a branching optical system which reflects light in the light emission wavelength band and light in a wavelength band other than the light emission wavelength band (excitation light, ICG emission light and visible light).

Regarding claim 10, IKENAGA teaches the limitations of claim 9 as discussed above. In addition, IKENAGA further discloses that the branching optical system includes: a wavelength selection filter that separates light in the light emission wavelength band and light in a wavelength band other than the light emission wavelength band from each other (fig. 10, component 233/235/237; paragraph 0139-0141, … and bandpass filters 233, 235, and 237); 
and at least one of a dichroic mirror or a color separation prism including a plurality of prisms (fig. 10, component 201c, 223; paragraph 0139-141, … the camera head 105c includes a color separation prism 201c… The dichroic film 223 is a dichroic film for separating light belonging to a visible light wavelength band and light belonging to a near-infrared wavelength band from each other… the color separation prism 201c is a prism in which a first prism 227 and 

Regarding claim 11, IKENAGA teaches the limitations of claim 1 as discussed above. In addition, IKENAGA further discloses that an image of light from the observation target is formed on the first image sensor (fig. 4, component 1051) and the second image sensor (fig. 4, component 1052) via a medical microscope unit or a medical endoscope unit (paragraph 0093, … Specific examples of the optical system unit 1054 include a detachable lens unit, a lens barrel in an endoscope, an objective lens in a microscope, and the like).

Regarding claim 12, IKENAGA teaches the limitations of claim 1 as discussed above. In addition, IKENAGA further discloses that at least a blue narrowband light source that emits blue light, a green narrowband light source that emits green light, and a red narrowband light source that emits red light are included as narrowband light sources, and at least one of the blue narrowband light source, the green narrowband light source, or the red narrowband light source functions as the first narrowband light source and/or the second narrowband light source (paragraph 0086, … the visible light source 1431 includes a laser light source (equivalent to “an RGB laser light source”) which is configured to be capable of outputting light having a peak at a wavelength position in a wavelength band of each of the R component, the G component, and the B component).

Regarding claim 13, IKENAGA teaches the limitations of claim 1 as discussed above. In addition, IKENAGA further discloses that wherein as the first narrowband light source and the second narrowband light source, a laser light source, a semiconductor laser light source, or a light emitting diode is used independently of each other (paragraph 0037, … The light source apparatus 143 includes a light source such as, for example, a light emitting diode (LED); paragraph 0085-0086, … the visible light source 1431 includes a laser light source (equivalent to “an RGB laser light source”) which is configured to be capable of outputting light having a peak at a wavelength position in a wavelength band of each of the R component, the G component, and the B component, and an LED light source (equivalent to “a white light source”, and hereinafter, also referred to as “a white LED”) which is configured to be capable of outputting white light)., and as the broadband light source, a lamp light source, a light emitting diode, or a fluorescent material excitation light source is used (paragraph 0198, … includes a light source apparatus that irradiates a predetermined image pickup target with light including a component in at least a portion of a wavelength band of an excitation wavelength of a fluorescent material with respect to each of the plurality of types of fluorescent materials.)

Regarding claim 14, IKENAGA teaches the limitations of claim 1 as discussed above. In addition, IKENAGA further discloses that wherein the luminescent agent is at least one of fluorescein, 5-aminolevulinic acid (5-ALA), or Laserphyrin (paragraph 0088, … fluorescence emitted from a fluorescent material, such as 5ALA or laserphyrin).

.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claim 11 and its dependent claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Regarding Claim 3, it recites limitations of “the light” in “…the light being implemented by multiplexing at least one of the first narrowband light or the second narrowband light”. It is not clear which light is “the light”, since there are “the light emitted from the luminescent agent”, “the illumination light”; and in independent claim 1, there are” emits light”, “emits second narrowband light”, etc. Thus the scope of the claim and its dependent claims 4-5 are unclear.


9. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
10.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.